     4:19-cr-03079-JMG-CRZ Doc # 50 Filed: 04/30/20 Page 1 of 5 - Page ID # 142



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:19-CR-3079

vs.
                                                    TENTATIVE FINDINGS
BILLY ANTHONY O’KEEFE,

                     Defendant.

        The Court has received the revised presentence investigation report
(RPSR) and addendum in this case. The defendant has entered into a Fed. R.
Crim. P. 11(c)(1)(C) plea agreement, but has nevertheless objected to factual
statements in the RPSR. Filing 45.


        IT IS ORDERED:


1.      The Court will consult and follow the Federal Sentencing Guidelines to
        the extent permitted and required by United States v. Booker, 543 U.S.
        220 (2005) and subsequent cases. In this regard, the Court gives notice
        that, unless otherwise ordered, it will:

        (a)   give the advisory Guidelines respectful consideration within the
              context of each individual case and will filter the Guidelines' advice
              through the 18 U.S.C. § 3553(a) factors, but will not afford the
              Guidelines any particular or "substantial" weight;

        (b)   resolve all factual disputes relevant to sentencing by the greater
              weight of the evidence and without the aid of a jury;
     4:19-cr-03079-JMG-CRZ Doc # 50 Filed: 04/30/20 Page 2 of 5 - Page ID # 143



        (c)   impose upon the United States the burden of proof on all
              Guidelines enhancements;

        (d)   impose upon the defendant the burden of proof on all Guidelines
              mitigators;

        (e)   depart from the advisory Guidelines, if appropriate, using pre-
              Booker departure theory; and

        (f)   in cases where a departure using pre-Booker departure theory is
              not warranted, deviate or vary from the Guidelines when there is
              a principled reason justifying a sentence different than that called
              for by application of the advisory Guidelines, again without
              affording the Guidelines any particular or "substantial" weight.

2.      The defendant objected to all paragraphs in the RPSR (¶¶ 17, 20, 29 and
        the addendum) that purport to support a role enhancement under
        U.S.S.G. § 3B1.1(b) for acting as a manager or supervisor. See filing 45
        at 1. The defendant argues that this inaccuracy is material even if the
        11(c)(1)(C) agreement is accepted by the Court because under 18 U.S.C.
        § 3632(d)(4)(D)(lxvii) it would make him ineligible for earning time
        credits while in prison for evidence-based recidivism reduction
        programming. See filing 45 at 2. If the defendant objects to any of the
        factual allegations contained in a presentence investigation report on an
        issue on which the government has the burden of proof, such as the base
        offense level and any enhancing factors, the government must present
        evidence at the sentencing hearing to prove the existence of the disputed
        facts. United States v. Poor Bear, 359 F.3d 1038, 1041 (8th Cir. 2004).
        Here, the Government has conceded that it would likely not be able to



                                        -2-
4:19-cr-03079-JMG-CRZ Doc # 50 Filed: 04/30/20 Page 3 of 5 - Page ID # 144



   meet its burden with respect to the role enhancement, and therefore the
   enhancement is not appropriate. See filing 43. So, the defendant's
   objection to a 3-level increase for role in the offense is sustained.

   The defendant also objected to his categorization as a career offender
   based on convictions found at paragraphs 47, 48, 50, 56 and 57 of the
   RPSR. See filing 45 at 3. As relevant, a career offender must have at least
   two prior convictions for a controlled substance offense or a "crime of
   violence," which includes an offense "punishable by imprisonment for a
   term exceeding one year" that "has as an element the use, attempted use,
   or threatened use of physical force against the person of another."
   U.S.S.G. § 4B1.1(a); U.S.S.G. § 4B1.2(a)(1). The defendant argues that
   the only crime of violence that would qualify as a predicate offense for
   enhancement under §§ 4B1.1 and 4B1.2 is found at paragraph 50.

   Again, the government bears the burden of proving the applicability of
   this enhancement. United States v. Shelabarger, 770 F.3d 714, 717-18
   (8th Cir. 2014). And the defendant may have a point with respect to his
   Nebraska convictions for third degree assault, which is a Class I
   misdemeanor punishable by "not more than one year" imprisonment.
   Neb. Rev. Stat. § 28-310; Neb. Rev. Stat. § 28-106; see United States v.
   Viezcas-Soto, 562 F.3d 903, 906 (8th Cir. 2009). But paragraph 57
   describes a conviction for terroristic threats, a Class IIIA felony. See Neb.
   Rev. Stat. § 28-311.01. The defendant correctly notes this Court's
   previous holding that terroristic threats was not a "crime of violence"
   under the identical force clause of U.S.S.G. § 2L1.2. United States v.
   Mateo-Francisco, No. 4:13-cr-3041, slip op. at 2-5 (D. Neb. August 29,
   2013). More recently, however, the Eighth Circuit held to the contrary in



                                    -3-
     4:19-cr-03079-JMG-CRZ Doc # 50 Filed: 04/30/20 Page 4 of 5 - Page ID # 145



        applying the identical language of 18 U.S.C. § 924(e)(2)(B)(i) to
        Nebraska's terroristic threats statute. Fletcher v. United States, 858 F.3d
        501, 506-08 (8th Cir. 2017). Pursuant to Fletcher, the Court's tentative
        conclusion is that the defendant has at least two convictions for crimes
        of violence and that the career offender guideline is applicable.

        The defendant also objected to paragraph 68 of the RPSR which
        describes him as affiliated with a gang. See filing 45 at 3-4. While no
        enhancement for gang affiliation is applicable, this is a fact that may
        influence a defendant’s sentence, and the government must prove the
        challenged fact by a preponderance of the evidence. United States v.
        Garcia, 447 F. App’x 752, 754 (8th Cir. 2011). Finally, the defendant
        objected to paragraph 67 of the RPSR, which describes a case that was
        dismissed and sealed, and requested it be stricken from the report. See
        filing 45 at 4. The Court will resolve the defendant's remaining objections
        at sentencing.

3.      Except to the extent, if any, that the Court has sustained an objection,
        granted a motion, or reserved an issue for later resolution in the
        preceding paragraph, the parties are notified that the Court's tentative
        findings are that the presentence report is correct in all respects.

4.      If any party wishes to challenge these tentative findings, that party
        shall, as soon as possible (but in any event no later than three (3)
        business days before sentencing) file with the Court and serve upon
        opposing counsel an objection challenging these tentative findings,
        supported by a brief as to the law and such evidentiary materials as are
        required, giving due regard to the local rules of practice governing the
        submission of evidentiary materials. If an evidentiary hearing is


                                        -4-
     4:19-cr-03079-JMG-CRZ Doc # 50 Filed: 04/30/20 Page 5 of 5 - Page ID # 146



        requested, such filings should include a statement describing why a
        hearing is necessary and how long such a hearing would take.

5.      Absent timely submission of the information required by the preceding
        paragraph, the Court's tentative findings may become final and the
        presentence report may be relied upon by the Court without more.

6.      Unless otherwise ordered, any objection challenging these tentative
        findings shall be resolved at sentencing.

        Dated this 30th day of April, 2020.


                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -5-
